AYRES, Judge.
In this action wherein plaintiff provided labor and materials in connection with the drilling and completion of an oil and gas well known as T. J. Owens No. 1 Well, in Richland Parish, Louisiana, it sought judgment upon its account for recognition of a lien and privilege upon the drilling rig and equipment located on the leased premises. H. T. Pannell intervened, claiming the ownership of 80 joints, 30-ft. lengths of in. I. F. drill pipe which he loaned to A. T. Farr, Jr., for use in the drilling of said well, and sought delivery of said pipe to him free of laborers’ and materialmen’s liens.
This action was consolidated with the case of Fred E. Cooper, Inc. v. Farr, La.App., 165 So.2d 605, this day decided.
As pointed out in the opinion in the consolidated case, plaintiff’s labor and material lien extends to all property located on the leased premises and used in connection with the drilling and completion of the well.
Therefore, for the reasons therein and herein assigned, the judgment appealed is affirmed at intervenors-appellants’ cost.
Affirmed.